NDFL 245C (Rey. 11/f6) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet 1

 

UNITED STATES DISTRICT COURT

Northern District of Florida

 

 

UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRIMINAL CASE
Y. )
ERNIE PAUL DUGAS , ) Case Number: 4:03cr29-001-MCR
USM Number: 05843-6017
Date of Original Judgment: October 29, 2004 ) Megan Saillant (Appointed - AFPD)
(Or Date of Last Amended Judgment) ) Defendant’s Attorney
Reason for Amendment: )
LJ Correction of Sentence on Remand (28 U.S.C. 3742¢f}{1) and (2)) ) {] Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
LJ] Reduction of Sentence for Changed Circumstances (Fed, 8. Crim, Pr] Modification of Imposed Term of imprisonment for Extraordinary and
P. 34(b)) ) Compelling Reasons (18 U.S.C. § 3582(c}( I)
TJ Correction of Sentence by Sentencing Court (Fed. R, Crim. P, 35(a)}) : C] Modification of Imposed Tera of imprisonment for Retroactive Amendment(s}
L_] Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36) ) to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
} Direct Motion to District Court Pursuant to 28 ULS.C. § 2255 (doc. #55)
) or CJ 18 U.S.C. § 3559(c)(7)

A Modification of Restitution Order (18 U.S.C, § 3664)

THE DEFENDANT:
pleaded guilty to count(s) One, Two and Three* of Superseding Indictment on July 13, 2004

["] pleaded nolo contendere to count(s)

 

 

which was accepted by the court.
[_] was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C, § 1201(aG) Kidnapping August 31, 2002 One

18 U.S.C, § 2423(b) Interstate Travel for the Purpose of Engaging in Sexual Act with

a Person Under 18 Years of Age August 31, 2002 Two

The defendant is sentenced as provided in pages 2 through _. 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,

["] The defendant has been found not guilty on count(s)

 

Count(s) Three* [<] is vacated pursuant to Order (doc. #51) granting §2255 Motion on January 31, 2020.

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

January 31, 2020

 

Date of Imposition of Judgment

Signature of Judge V v
M. Casey Rodgers, United States District Judge

 

 

Name and 5 Judge
February , 2020

 

Date

 
NDPL 245C (Rev. FI/E6} Amended Judgment in a Criminal Case

 

7

Sheet 2 — Imprisonment (NOTE: Identify Changes with Asterisks (*})
Judgment —- Page 2 of
DEFENDANT: ERNIE PAUL DUGAS
CASE NUMBER: 5:03 cr29-001-MCR
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of : 235* months. This term consists of 235 months as to Count One and a term of 180 months as fo Count
Two, each count to be served concurrently, one with the other. The sentences in Counts One and Two (total of 235
months imprisonment) shall be served concurrently to the undischarged term of imprisonment in Dkt. 03-226588, in the

16 Judicial District Court, St. Martin’s Parish, Louisiana.

Count Three has been vacated pursuant to Order (doc. #51) granting Defendant’s Motion to Vacate/Correct Sentencing

Under 28 U.S.C. §2255, AH other provisions of previous judgment and conviction remain unchanged.

The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

‘The defendant shall surrender to the United States Marshal for this district:

CT] at : PF] am ([) pm. on
{]  asnotified by the United States Marshal.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[] before 2 p.m, on
C1 as notified by the United States Marshal.

 

[| as notified by the Probation or Pretrial Services Office,

RETURN

I have executed this judgment as follows:

at

Defendant deliveredon to

 

 

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 
NDFL 245€ (Rev. $1416) Amended Judgment in a Criminal Case

Sheet 3 — Supervised Release : (NOTE: Identify Changes with Asterisks (*))

 

Judgment—Page _ 3 of 7

 

DEFENDANT: ERNIE PAUL DUGAS
CASE NUMBER: 5:03 cr29-001-MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 5 years. This term consists of a term of 5 years
as to Count One and a term of 3 years as to Count Two, ail to be served concurrently, one with the other.

—

ve

6.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
L] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable) ‘

[4 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

["] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

{] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
NDIFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case

Sheet 3A — Supervised Release

 

Judement—Pase _4 of _ 7.

DEFENDANT: ERNIE PAUL DUGAS
CASE NUMBER: 5:03cr29-001-MCR.

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

Lf.

12,

43.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you wiil receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed,

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must five at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the prebation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so, If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change,

You must not communicate or interact with someone you know is engaged in criminal activity, If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer,

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS, probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov.

Defendant's Signature Date

 
NDFL 245C (Rev, 11/16) Amended Judgment in a Criminal Case
Sheet 3B — Supervised Release (NOTE: identify Changes with Asterisks (*))

 

Judement—Page _5 off jy

 

DEFENDANT: ERNIE PAUL DUGAS
CASE NUMBER: 5:03 ¢er29-00 1-MCR

ADDITIONAL SUPERVISED RELEASE TERMS

L, The defendant shall not own or possess, either directly or constructively, a firearm, dangerous weapon, or
destructive device,

2. The defendant shall submit to testing to determine whether he is using drugs or alcohol as may be directed by
the probation officer.

3. The defendant shall participate in a program of substance abuse treatment as may be directed by the probation
officer.

4, The defendant shall provide the probation officer all requested financial information, both business and
personal.

5, The defendant shali cooperate with the probation department and/or the appropriate state agency in the

establishment and enforcement of child support payments and shall make all required child support payments.

 
NDFL 245C (Rev. 11/16) Amended Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*)}

Judement— Page __6 oof — Ft

 

DEFENDANT: ERNIE PAUL DUGAS
CASE NUMBER: = §:03cr29-001-MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00* $ O-none $ 0 — waived $ 0 - none
{_] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
F-] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below,
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C, § 3664(i), all nonfedera! victims must be
paid before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 — § 0.00

[| Restitution amount ordered pursuant to plea agreement $

[| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

["] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
["] the interest requirement is waived for ((] fine [_] restitution.

[} the interest requirement for the [J fine [| restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, LIOA, and 113A of Title 18 for offenses committed on

or after September 13, 1994, but before April 23, 1996.

 
NDFL 245C (Rev. 11/16} Amended Judgment in a Criminal Case
Sheet 6— Schedule of Payments (NOTE: Identify Changes with Asterisks (*)}

 

Judgment — Page 7 of 7
DEFENDANT: ERNIE PAUL DUGAS

CASE NUMBER: 5:03cr29-001-MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A [EX] Lump sum payment of $ _200,00* _ due immediately, balance due

[] not later than . ,0
[] inaccordance with LJ] c, [J dD, CI £,

(] Payment to begin immediately (may be combined with - [] C, [] Dor LE] F below); or

:
or [] F below; or

 

 

c [1 Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $ _ over a period of
_ (e.g., months or years), to commence _ (e.g., 30 or 60 days) after the date of this judgment; or
D co Payment in equal ___ {e.g., weekly, monthly, quarterly) installments of $ over a period of
__ (e.g., months or years), to commence . (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E  [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed,

[| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number}, Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate,

[] The defendant shall pay the cost of prosecution.
fF] The defendant shall pay the following court cosi(s):

[] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

 
